DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on 05/12/2021 is acknowledged.
Claim Objections
Claims 10, 11 are objected to because of the following informalities: 
Claim 10, line 2, the term “clamping device” should be likely --the clamping device--. 
Claim 11, line 1, the term “the clamping mechanism” should be likely --the clamping device--.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “bores 34”, “fasteners 36”, and “openings 38” (first paragraph of page 5) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (8,651,470).

a) a base 10 including a releasable clamping mechanism  (bolt for holding element 501 to the base); 
b) a pair of brackets (102, 103) secured to the base; and 
c) a barrier 20 rotatably secured between the brackets.
See Fig. 3.
Regarding claim 2, a positioning mechanism 40 is best seen in Fig. 1.
Regarding claim 6, the barrier 20 having a body with a number of central passages (2014, 2013) and a number of elongate channels (2015,) is best seen in Fig. 3.
Regarding claim 7, stops 301 are best seen in Fig. 3.  Alternately, a stop 501 is best seen in Fig. 3.
Regarding claim 8, the stop 301 having a plate (element 301 in form of a plate) with a slot 3011 and a clamping device 303 is best seen in Fig. 3.  The clamping device 303 is within the elongate channel 2015 of the body since the upper surface of the body is configured to receive a workpiece. Alternately, the stop 501 having a plate (element 501 in form of a plate) with a slot (hole for receiving a bolt) and a clamping device (a bolt for fastening the plate 501 to element 20).
Regarding claim 9, a post 502 spaced from the slot is best seen in Fig. 3.
Regarding claim 10, the plate 301 pivotally engaged with the clamping device 303 due to threaded connection.
Regarding claim 11, the clamping device 303 is capable of sliding along the elongate channel 2015.  See Fig. 3.

Regarding claim 13, the guide members 301 engaging with the elongate channels are best seen in Fig. 3.
Regarding claim 14, Gao teaches a plurality of clamps 301 in Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (8,651,470) in view of Hewson (4,253,649).
Regarding 3, Gao teaches the positioning mechanism comprising a shaft 401 and a locking handle 403.  See Fig. 3.  It is noted that element 403 can be grasped by a user and thus is considered a handle.
Gao does not teach a friction pad around the shaft between the barrier and the bracket.
Hewson teaches a friction pad 31 around a shaft between two rotating parts 25 which are equivalents to the barrier and the bracket for providing extra retention between the two rotating parts in a locked position.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a friction pad around the shaft 
Regarding claim 4, the modified fence of Gao teaches the invention substantially as claimed except for a second friction pad on the other end of the fence.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the other of the fence in Gao a second friction pad for providing equal retention between the barrier and the bracket at both ends of the fence.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (8,651,470) in view of Giangrasso (6,000,688).
Regarding claim 1, Gao teaches an adjustable fence comprising:
a) a base 10 including a releasable clamping mechanism; 
b) a pair of brackets (102, 103) secured to the base; and 
c) a barrier 20 rotatably secured between the brackets.
See Fig. 3.
 	It is noted the bolded texts are not taught by Gao.
	Gao does not teach the base 10 including a releasable clamping mechanism. 
	Giangrasso teaches a fence having a base be clamped to a machining table by clamps or magnetic chucks for preventing vibration of the base during a machining process.  See col. 1, lines 25-32.
	Therefore, it would have been obvious to one skilled in the art before the effective filling date  the claimed invention to provide the base in Gao clamps or 
	Regarding claim 5, Giangrasso teaches magnetic chucks which are considered a magnetic clamping mechanism.	
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (8,651,470) in view of Grisley (5,123,463).
Regarding claim 15, Gao teaches the invention substantially as clamp except for the clamp having a clamp base secured to a body and a clamp arm attached to the clamp base.
Grisley teaches a clamp 31 having a clamp base (L-leg contacting a workpiece) secured to a body and a clamp arm (the horizontal element of a threaded T-bolt) attached to the clamp base for holding down a workpiece during a cutting process.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fence of Gao a clamp having a clamp base secured to the body and a clamp arm attached to the clamp base as taught by Grisley for holding down a workpiece during a cutting process.
Regarding claim 16, Grisley teaches a riser (element of the clamp 31 located inside the slot 38) disposed between the body and the clamp base.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (8,651,470) in view of Maier (4,539,881).

Maier teaches a guide plate with a base 20 having a retainer 16 engageable with a support surface on which the base is disposed for preventing sliding movement of the base on the support surface.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention provide the base in Gao a retainer engageable with a support surface on which the base is disposed as taught by Maier for preventing sliding movement of the base on the support surface.
Regarding claim 18, Maier teaches a frictional material for the retainer 16. To select a high frictional material would have been obvious to one having ordinary skill in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fences of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724